 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 766 
In the House of Representatives, U. S.,

September 24, 2009
 
RESOLUTION 
Providing for consideration of motions to suspend the rules. 
 
 
That it shall be in order at any time through the legislative day of September 24, 2009, for the Speaker to entertain motions that the House suspend the rules relating to the bill (H.R. 3631) to amend title XVIII to provide for the application of a consistent Medicare part B premium for all Medicare beneficiaries in a budget neutral manner for 2010. 
 
Lorraine C. Miller,Clerk.
